Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 	Claims 1-29, 30, 38 are cancelled. 
	Pending claims 20-29, 31-37, 39-41 are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29, 31-37, 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “removing the mask from the substrate to provide a wafer of electroplated material with the plurality of aerosol-forming apertures” in lines 11-12. Claim 29 recites “removing the mask from the substrate to provide a wafer of electroplated material with the plurality of aerosol-forming apertures and tapered entrainment portions” in lines 10-12. Claim 36 recite “removing the mask from the substrate to provide a wafer of electroplated material with the plurality of aerosol-forming apertures aligned with tapered entrainment portions” (emphasis provided) in lines 10-12. These language in the claims appear to conflict with the disclosure, and therefore the claims are indefinite. Figures 3-4 shows the plated/plating material 3 being removed from both the mask (columns 2, defined by independent claims 20, 29, and 36) and the substrate 1, to leave the plated material 3 forming the wafer 10 with plural apertures 4. If the mask (columns 2) is only removed from the substrate 1, while the plated material 3 is still attached to the mask (columns 2), the product combination of mask 2 with plated material 3 do not have a plurality of apertures, since the apertures 4 would remained blocked up by the mask 2 (see structure reference numbers shown in figs. 3-4). It is unclear how “removing the mask (columns 2) from the substrate (1)” would form a wafer with plurality of apertures. As best understood by the examiner, this claim language should read “removing the mask from the plated material to provide a wafer of electroplated material…” or “removing the plated material from the mask and substrate to provide a wafer of electroplated material…”, in light of what is shown in the figures. The claims are addressed as best understood, until further clarification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trueba (US 5560837) in view of Liu (US 2010/0200408).
Re claim 20, Trueba discloses a method of manufacturing an aperture plate wafer (via steps shown in figs. 1G-1I), the method comprising: 

Trueba does not teach the second speed being less than the first speed.
	However, Liu discloses an electroplating method (shown in figs. 2-3) for depositing material onto a substrate using two or more deposition/electroplating rates/speeds, such that the second deposition rate/speed is less than the first speed (par. 9: “the metal and oxygen material is electroplated onto a substrate in a process wherein a first portion of the thickness of the layer is deposited on the substrate at a first deposition rate, and thereafter a second portion of the thickness of the layer is deposited atop the first portion of the thickness at a second deposition rate which differs from the first deposition rate. In a specific instance, the second deposition rate is slower than the first deposition rate”; par. 47: “In a first portion of the deposition process, the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Liu to utilize the second speed being less than the first speed. Doing so would provide higher quality deposited material due to controllable process parameter as suggested by the Abstract and paragraph 8.

Re claim 21, Trueba, as modified, discloses the method of claim 20, wherein the applying the mask (116) over the substrate (106) includes applying a first end (bottom end of 116) of each of the plurality of columns to the substrate, wherein the first end (bottom end of 116)  includes a larger cross-sectional dimension than a second end (upper end of 116) of each of the plurality of columns (see fig. 1H).

Re claim 24, Trueba, as modified, discloses the method of claim 20, wherein the columns (116, Trueba) are configured so that the removing the mask (116) forms passageways (see upper and lower passages shown on plate 118 in fig. 1I) aligned with the plurality of aerosol-forming apertures (smallest aperture shown at the middle of plate 118 thickness; see fig. 1I) and being shaped for entrainment of aerosol.

Re claim 25, Trueba, as modified, discloses the method of claim 20, wherein the top surfaces of the mask (116, Trueba) are rounded (the term “disk” indicates rounded structure).

Re claim 26, Trueba, as modified, discloses the method of claim 20, wherein the removing the mask (116) forms a plurality of entrainment portions (tapered boundaries at upper and lower portions of the plate apertures; see fig. 1I) of the aperture plate wafer, wherein the entrainment portions are tapered (see fig. 1I, Trueba).

Claims 22, 23, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trueba in view of Liu, further in view of Borland (US 6235177).
Re claim 22, Trueba, as modified, discloses the method of claim 20, but fails to teach a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm.
Borland teaches Borland further teaches the total combined thickness of the plate can be between 20 - 70 µm (Col. 2, In 40-43), which include the height of islands 32 and the portion of the plate that is grown beyond the height of the island 32 (see Borland's Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Borland to provide a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm (Note Ikeda reference cited below also indicates the plated material can have height of 50 µm). Doing so would provide for the desired droplet size and exit angle in the aperture plate when the plate is used in aerosol spraying application, as taught by Borland in col. 6, lines 52-58. Additional benefit to thicker plate (50-70 microns versus 20-30 microns) would be sturdier structure and longer lasting performance.

Re claim 23, Trueba, as modified, discloses the method of claim 20, but fails to teach the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm.
Borland teaches a method in the same field of endeavor, wherein The apertures also have a diameter that is in the range from about 1 micron to about 10 microns at the narrowest portion of the taper (column 2, lines 16-18). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Doing so would allow the aperture plate to produce liquid droplet in the range of 2-10 microns for medicament aerosol production as suggested in column 2, lines 19-24 of Borland. 

Re claims 27-28, Trueba, as modified, discloses the method of claim 20, the method further including: after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 27); and wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (claim 28).
However, Borland teaches a similar method for manufacturing an aperture plate to aerosolize liquid, the method includes after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 7 shown in col. 11); and wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (the apertures adjacent the outer flange are deflected toward each other as shown in figure 1 of Borland).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Borland to provide the method further include, after the removing the mask, a step of forming the aperture plate wafer into a dome-shape (claim 27); and wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (claim 28). Doing so would provide for a wider spray coverage compared to using planar aperture plate in aerosol spraying application, since a number of the apertures can be angled radially outward when the plate is made into a dome shape.  

Claims 29, 31-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trueba in view of Borland, further in view of Ikeda (US 2002/0157956).
Re claim 29, Trueba discloses a method of manufacturing an aperture plate wafer (steps shown in figs. 1G-1I), the method comprising: 
applying a mask (116) over a substrate (106) in a pattern of columns (116 are columns), each column having a frustoconical bottom portion (see fig. 1G, 116) terminating in a top surface; 
electroplating around the columns (see material 118 around 116, fig. 1H); over-plating directly on the top surfaces of the pattern of columns (see material 118 on top surface of 116, fig. 1H) so as to form a plurality of aerosol-forming apertures (opening between 108, see figs. 1H and 1I); removing the mask from the substrate (see 112 rejection above. As best understood, the step involves removing the plated material 
	Trueba does not teach the top surface of 116 is convex, and that the method includes a step of forming the aperture plate wafer into a dome-shape.
	However, Borland teaches a method of forming aperture plate via electroplating (fig. 9) that includes utilizing columns 34, 36 having convex top surfaces 36 (shown in fig. 6), and the method includes after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 7 shown in col. 11)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Borland to provide the top surface of the column is convex, and that the method includes a step of forming the aperture plate wafer into a dome-shape. Doing so would improve the spray angle compared to using planar aperture plate in aerosol spraying application, since a number of the apertures can be angled radially outward when the plate is made into a dome shape
	Trueba does not explicitly teach a height of each column is greater than a diameter of each column. However, Trueba does specify in column 1, lines 63-65: “if a thicker orifice plate is needed, it is necessary to increase the disc size”. 
	Ikeda teaches various method to manufacture aperture plates via electroforming (figs. 1d and 1e; par. 61) that utilize mask columns having a height of each column is greater than a diameter of each column. 
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 31, Trueba, as modified above, discloses the method of claim 29, wherein, the wafer (118, Trueba) includes only one layer of electroplated material (see fig. 1I).
Re claim 32, Trueba, as modified above, discloses the method of claim 29, but fails to teach a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm.
Borland teaches Borland further teaches the total combined thickness of the plate can be between 20 - 70 µm (Col. 2, In 40-43), which include the height of islands 32 and the portion of the plate that is grown beyond the height of the island 32 (see Borland's Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Borland to provide a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm (Note Ikeda reference cited below also indicates the plated material can have height of 50 µm). Doing so would provide for the desired droplet size and exit angle in the aperture plate when the plate is used in aerosol spraying application, as taught by Borland in col. 6, lines 52-58. Additional benefit to thicker plate (50-70 microns versus 20-30 microns) would be sturdier structure and longer lasting performance.

Re claim 33, Trueba, as modified above, discloses the method of claim 29, but fails to teach the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm.
Borland teaches a method in the same field of endeavor, wherein The apertures also have a diameter that is in the range from about 1 micron to about 10 microns at the narrowest portion of the taper (column 2, lines 16-18). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Doing so would allow the aperture plate to produce liquid droplet in the range of 2-10 microns for medicament aerosol production as suggested in column 2, lines 19-24 of Borland. 

Re claim 34, Trueba, as modified above, discloses the method of claim 29, wherein the entrainment portions (tapering portions above/below the smallest opening shown on 118, fig. 1I, Trueba) are aligned with the plurality of aerosol-forming apertures (center, smallest opening on 118) so as to form passageways extending through the wafer (118).  

Re claim 35, Trueba, as modified above, discloses the method of claim 29, wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (see fig. 1 of Borland, some outer apertures are bent toward each other)..


Re claim 36, Trueba discloses a method (via steps shown in figs. 1G-1I) of manufacturing an aperture plate wafer (118), the method comprising: applying a mask (116) over a substrate (106) in a pattern of columns (116, see fig. 1G), each column tapering to define a frustoconical bottom portion (see lower portion of 116) with a top surface; electroplating around the columns (material 118 being electroplated onto 106, around 116; see fig. 1H); -5-Application No.: 16/358,338 Attorney Docket No.: 00069-0010-02000 over-plating directly on the top surfaces of the pattern of columns (material 118 being electroplated directly on top 116; see fig. 1H) so as to form a plurality of aerosol-forming apertures (openings in between portions of 118; see fig. 1I); and removing the mask from the substrate (see 112 rejection above. As best understood, the step involves removing the plated material from the mask and substrate) to provide a wafer of electroplated material with the plurality of aerosol-forming apertures (fig. 1I, 118 is removed from the columns and the substrate, leaving 
	Trueba does not teach the top surface of 116 is convex, the method includes a step of forming the aperture plate wafer into a dome-shape, and wherein a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm.
	However, Borland teaches a method of forming aperture plate via electroplating (fig. 9) that includes utilizing columns 34, 36 having convex top surfaces 36 (shown in fig. 6), and the method includes after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 7 shown in col. 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Borland to provide the top surface of the column is convex, and that the method includes a step of forming the aperture plate wafer into a dome-shape. Doing so would improve the spray angle compared to using planar aperture plate in aerosol spraying application, since a number of the apertures can be angled radially outward when the plate is made into a dome shape. 
Borland teaches Borland further teaches the total combined thickness of the plate can be between 20 - 70 µm (Col. 2, In 40-43), which include the height of islands 32 and the portion of the plate that is grown beyond the height of the island 32 (see Borland's Figure 8).


	Trueba does not explicitly teach a height of each column is greater than a diameter of each column. However, Trueba does specify in column 1, lines 63-65: “if a thicker orifice plate is needed, it is necessary to increase the disc size”. 
	Ikeda teaches various method to manufacture aperture plates via electroforming (figs. 1d and 1e; par. 61) that utilize mask columns having a height of each column is greater than a diameter of each column, wherein the height of the plate is 50 microns (par. 61).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a height of each column is greater than a diameter of each column since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 

Re claim 37, Trueba, as modified, discloses the method of claim 36, but fails to teach the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm.
Borland teaches a method in the same field of endeavor, wherein The apertures also have a diameter that is in the range from about 1 micron to about 10 microns at the narrowest portion of the taper (column 2, lines 16-18). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of aerosol- forming apertures each have a diameter in the range of 2 µm to 6 µm, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Doing so would allow the aperture plate to produce liquid droplet in the range of 2-10 microns for medicament aerosol production as suggested in column 2, lines 19-24 of Borland. 

Re claim 39, Trueba, as modified, discloses the method of claim 36, wherein the entrainment portions (upper and lower portions of the openings shown on plate 118, fig. 1I, Trueba) taper towards the plurality of aerosol-forming apertures (center, smallest opening at the middle of plate 118).

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trueba (US 5560837) in view of Borland, and Ikeda, further in view of Liu (US 2010/0200408).
Re claim 40, Trueba, as modified, discloses the method of claim 29, wherein the electroplating around the columns includes electroplating at a first speed (speed of plating material 118’s lower portion), and wherein the over-plating directly on the top surfaces includes over-plating directly on the top surfaces at a second speed (speed of plating material 118’s upper portion that grows on top of 116; Trueba fig. 1H).
Trueba does not teach the second speed being less than the first speed.
	However, Liu discloses an electroplating method (shown in figs. 2-3) for depositing material onto a substrate using two or more deposition/electroplating rates/speeds, such that the second deposition rate/speed is less than the first speed (par. 9: “the metal and oxygen material is electroplated onto a substrate in a process wherein a first portion of the thickness of the layer is deposited on the substrate at a first deposition rate, and thereafter a second portion of the thickness of the layer is deposited atop the first portion of the thickness at a second deposition rate which differs from the first deposition rate. In a specific instance, the second deposition rate is slower than the first deposition rate”; par. 47: “In a first portion of the deposition process, the zinc oxide material is deposited onto the substrate at a relatively high deposition rate, which in some instances is approximately 10 nm/sec”, par. 48: “a further portion of the layer of zinc oxide material is deposited at a relatively low deposition rate. In particular instances, this rate is in the range of approximately 1-5 nm/sec”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Liu to utilize the second speed being less than the first speed. Doing so would provide higher quality deposited material due to controllable process parameter as suggested by the Abstract and paragraph 8.

Re claim 41, Trueba, as modified, discloses the method of claim 36, wherein the electroplating around the columns (116) includes electroplating at a first speed (speed of plating material 118’s lower portion), and wherein the over-plating directly on the top surfaces includes over-plating directly on the top surfaces at a second speed (speed of plating material 118’s upper portion growing directly onto the top surface of 116; Trueba, fig. 1H)
Trueba does not teach the second speed being less than the first speed.
	However, Liu discloses an electroplating method (shown in figs. 2-3) for depositing material onto a substrate using two or more deposition/electroplating rates/speeds, such that the second deposition rate/speed is less than the first speed (par. 9: “the metal and oxygen material is electroplated onto a substrate in a process wherein a first portion of the thickness of the layer is deposited on the substrate at a first deposition rate, and thereafter a second portion of the thickness of the layer is deposited atop the first portion of the thickness at a second deposition rate which differs from the first deposition rate. In a specific instance, the second deposition rate is slower than the first deposition rate”; par. 47: “In a first portion of the deposition process, the zinc oxide material is deposited onto the substrate at a relatively high deposition rate, which in some instances is approximately 10 nm/sec”, par. 48: “a further portion of the layer of zinc oxide material is deposited at a relatively low deposition rate. In particular instances, this rate is in the range of approximately 1-5 nm/sec”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trueba to incorporate the teachings of Liu to utilize the second speed being less than the first speed. Doing so would provide higher quality deposited material due to controllable process parameter as suggested by the Abstract and paragraph 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-29, 31-37, 39-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752